VOTO EN DISENSO DEL
JUEZ ASOCIADO SEÑOR TEXIDOR
Disiento de la opinión de la mayoría en este caso.
A mi juicio la moción de eliminación y la excepción pre-via que se unen a la petición de traslado, no son demostra-ción de la voluntad de someterse a la corte cuya competencia se ataca; son obra de una disposición de la ley, que ex-presamente previene que a la petición de traslado se una alguna de esas alegaciones. No estoy convencido de que si la moción de traslado cae, deba subsistir la alegación que *338la acompaña, en el sentido de crear en la corte raía compe-tencia qne quizá no tiene.
El artículo 79 del Código de Enjuiciamiento Civil, como .quedó enmendado por la Ley No. 34, de abril de 1928, esta-blece que los pleitos para obtener el importe de una indem-nización contra una compañía de seguros, proveniente de un contrato de póliza de seguro, debe verse en el distrito en que la causa del litigio, o alguna parte de ella tuvo su origen. En el cumplimiento de un contrato, pueden ocurrir dos co-sas : que el contrato se cumpla normalmente; y que sea ne-cesario hacerle cumplir forzosamente. En un contrato de seguro, hay los elementos del convenio; la obligación del asegurado en cuanto al pago de prima, y las creadas por la convención; la del asegurador en cuanto a pagar, o indem-nizar, al asegurado las pérdidas que pueda sufrir en ciertos casos; el riesgo previsto primero, y el suceso o caso ocu-rrido. Y es innegable que ocurrido el suceso (incendio, por ejemplo) y habiéndose hasta entonces cumplido las condi-ciones del contrato, el asegurado tiene el derecho a percibir el importe, total o parcial, del seguro, o a exigir la repara-ción o reconstrucción convenida. Reconocido este derecho por el asegurador, éste paga el seguro, o hace lo convenido; el caso es de cumplimiento normal; y el incendio, la pérdida, 'etc., no son “causa de litigioPero si el asegurador des-conociendo o violando el derecho del asegurado, rehúsa cum-plir pagando o haciendo, entonces sí hay “causa de litigio Estas palabras tienen un sentido procesal; no se habla por la ley de derecho a obtener pagos o cantidades, sino de li-tigio, esto es, de ejercicio de una acción ante los tribunales; y esa acción nace allí donde el que es luego demandado, des-conoce o viola el derecho preexistente del que ha de ser de-mandante. Me inclino fuertemente a creer que el hecho que da origen al litigio en el caso de autos es la negativa del ase-gurador a cumplir su contrato. Y en ese caso, me parece que la Corte de Distrito de San Juan, estaba bien designada como la competente para conocer.
*339Por esas razones, disiento de la opinión en cnanto de-vuelve los casos a la Corte de Distrito de Ponce,- para que conozca de ellos.